NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

OREOLUWA AJOKE OJO,                              No. 12-73025

               Petitioner,                       Agency No. A089-345-542

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Oreoluwa Ajoke Ojo, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo questions of law. Liu v.

Holder, 640 F.3d 918, 925 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on numerous discrepancies between Ojo’s statement and testimony, within

her testimony, and between her testimony and other record evidence related to her

alleged political party membership and alleged incidents of harm by her ex-

husband. See Shrestha, 590 F.3d at 1048 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances” standard); Li

v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (key omissions and discrepancies

undermined petitioner’s credibility); Zamanov v. Holder, 649 F.3d 969, 973-74

(9th Cir. 2011) (omission cast doubt on petitioner’s credibility). Ojo’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). We reject Ojo’s contentions that the agency misapplied the

law or ignored evidence. In the absence of credible testimony, Ojo’s asylum and




                                          2                                   12-73025
withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Ojo’s CAT claim is based on the same evidence found to be not

credible, and other record evidence does not compel a finding that it would be

more likely than not she would be tortured if returned to Nigeria, substantial

evidence supports the BIA’s denial of CAT relief. See id. at 1156-57.

      Further, the record does not compel reversal of the BIA’s conclusion that

Ojo filed a frivolous asylum application. See 8 U.S.C. § 1158(d)(6); 8 C.F.R. §

1208.20. We reject petitioner’s contentions that the IJ failed to provide her

sufficient opportunity to account for the discrepancies and implausible aspects of

her claim, and that the IJ failed to address her explanations.

      Finally, we lack jurisdiction to consider Ojo’s contention related to

ineffective assistance of counsel and her claim that the agency did not provide her

with a full and fair opportunity to present her case, because she did not raise these

issues to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no

jurisdiction over legal claims not presented in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     12-73025